DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. claim 1, the claim recites the limitations “the lower side of the ring member is configured to frictionally engage an upper side of a surrounding drain surface; wherein the lower side of the ring member is configured to form a suction seal with the upper side of the surrounding drain surface” which as disclosed in paragraphs 0035 and 0036 and Figures 4 and 5 appear to be mutually exclusive characteristics of different species. As such, it is unclear how the device can comprise both characteristics simultaneously, rendering the claim indefinite.
For purposes of examination, these limitations have been interpreted to be alternative to each other as disclosed in paragraphs 0035 and 0036 and Figures 4 and 5.
Claims 2-19 are further indefinite due to their dependency on the limitations of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10, 15-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozerski (US Patent No. 2,690,569).
Re. claim 1, Kozerski discloses a drain guard device (strainer for use with a drain; figures 1-4; column 1, lines 1-6), comprising: a ring member (C) having an outer circumference and an inner circumference (outer and inner circumference of grommet C shown); a groove (groove in grommet C receiving perforated disc B; figure 3; column 4, lines 32-35) radially extending entirely along the inner circumference between an upper side of the ring member and an opposing lower side (the groove extends radially outward into grommet C along the inner circumference of grommet C between upper and lower sides as shown; figures 2-3; column 4, lines 32-35), wherein the groove is dimensioned to removably receive a strainer (the groove in grommet C receiving the 
Re. claim 2, Kozerski further discloses a drain guard wherein the ring member (C; figures 1-4) is annular having a uniform width between the outer circumference and the inner circumference (as shown).
Re. claim 3, Kozerski further a drain guard comprising the strainer (B; figures 2-4) wherein a periphery thereof is configured to be seated within the groove (the outer peripheral edge of the disc B is carried in the groove of grommet C; column 4, lines 32-35) and a filtration matrix configured to prevent particles of a predetermined size from passing therethrough (openings 19 in disc B create a filtration matrix capable of 
Re. claim 6, Kozerski further discloses a drain guard wherein the strainer (B; figures 2-4) extends entirely over an internal area circumscribed by the inner circumference (disc B extend over an entire internal area within the inner circumference of grommet C as shown; figures 2-4) and wherein the strainer is flat and extends entirely on a single horizontal plane (disc B is flat in a single horizontal plane as shown; figures 2-4).
Re. claim 10, Kozerski further discloses a drain guard wherein the drain guard device is adapted to be semi-permanently mounted over a drain opening and removed entirely by hand and without the need for use of a tool (the strainer is pressed against the bottom of the sink over the drain hole and is held in place without fasteners or the like, and so the strainer is capable of being removed by hand without a tool; column 3, lines 45-46; column 4, lines 32-40).
Re. claim 15, Kozerski further discloses a drain guard wherein the ring member (C; figures 1-4) is configured to stretch and deform when a force is applied thereto in order to increase the circumference size of the groove and thereby receive the strainer within the groove (since grommet C is flexible rubber and disc B is installed within a deep groove in the grommet C, the grommet C would be capable of stretching and deforming when a force is applied to increase the circumference size of the groove during installation of the disc B in the groove; figures 2-4; column 4, lines 32-35), wherein the ring member is biased to an original shape when force is no longer applied, such that the circumference size of the groove decreases in order to retain the strainer 
Re. claim 16, Kozerski further discloses a drain guard wherein the groove extends uniformly and entirely along the inner circumference of the ring member (the groove extends uniformly entirely along the inner circumference of the grommet C as shown; figures 2-4; column 4, lines 32-35).
Re. claim 18, Kozerski further discloses a drain guard wherein the ring member comprises a partial-circular shape defined as having a linear exterior edge (instead of being made circular as shown, the same strainer including the grommet C may be made half-circular such that the linear edge of the half-circle will be near or abut a wall of the sink or tub; column 5, lines 20-28).
Re. claim 19, Kozerski further discloses a drain guard wherein the linear exterior edge forms an outermost side of the ring member, such that the linear exterior edge is adapted to abut a wall (instead of being made circular as shown, the same strainer including the grommet C may be made halt-circular such that the linear edge of the half-circle will be near or abut a wall of the sink or tub; column 5, lines 20-28).


Claim(s) 1-4, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter-Crawford (US Patent Publication No. 2016/0040410).
Re. claim 1, Carpenter-Crawford discloses a drain guard device (110; figures 5-7), comprising: a ring member (112) having an outer circumference (116) and an inner circumference (118); a groove (123) radially extending entirely along the inner circumference between an upper side (122) of the ring member and an opposing lower side (120, as shown), wherein the groove is dimensioned to removably receive a strainer (114), the strainer adapted to capture particulates from passing therethrough (membrane 114 catches debris X; paragraph [0033]); wherein the ring member is flexible (base 112 may be made of polyethylene, which is known to be flexible; paragraphs [0024], [0028]; claim 11 of Carpenter-Crawford); wherein the drain guard is adapted to sit over an open inlet of a drain (strainer 110 covers a drain D; paragraphs [0013], [0029]) and the lower side of the ring member is configured to frictionally engage an upper side of a surrounding drain surface or the lower side of the ring member is configured to form a suction seal with the upper side of the surrounding drain surface (lower side 120 of base 112 is capable of frictionally engaging an upper side surrounding drain D and inherently provides some frictional engagement; paragraphs [0013], [0029]); wherein the strainer is configured to be selectively removable from the ring member (membrane 114 is coupled to base 112 and is likewise capable of being removed therefrom; figures 5-7; paragraph [0029]).
Re. claim 2, Carpenter-Crawford further discloses a drain guard wherein the ring member (112; figures 5-7) is annular having a uniform width between the outer circumference and the inner circumference (as shown).
Re. claim 3, Carpenter-Crawford further discloses a drain guard further comprising the strainer (114; figures 5-7) wherein a periphery thereof is configured to be 
Re. claim 4, Carpenter-Crawford further discloses a drain guard further comprising a gap between an interior face of the groove and the periphery of a first strainer when seated therein (a gap is formed between the outer periphery 124 of membrane 114 and the face of pocket 123, the gap being filled by retainer 117; figure 7; paragraph [0032]), such that the groove is configured to receive a second strainer comprising a larger circumference than the first strainer (diameter of pocket 123 is larger than the diameter of membrane 114, and so the pocket 123 is capable of receiving a second membrane similar to membrane 114 but slightly larger; figure 7).
Re. claim 7, Carpenter-Crawford further discloses a drain guard wherein a thickness of the ring member tapers from the outer circumference to the inner circumference (base 112 tapers in thickness as shown between outer circumference 116 and inner circumference 118 as shown; figure 7), wherein the thickness is measured between the lower side and the upper side of the ring member (the thickness of base 112 is measured between lower side 120 and upper side 122 as shown; figure 7).
Re. claim 9, Carpenter-Crawford further discloses a drain guard wherein an interior face of the groove includes a curved surface, between an upper side and lower side thereof (interior face of pocket 123 is curved between upper and lower sides as shown; figure 7), configured to engage with the strainer (114, as shown), such that the .


Claim(s) 1-2, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by another embodiment of Carpenter-Crawford (US Patent Publication No. 2016/0040410).
Re. claim 1, in an alternate embodiment, Carpenter-Crawford discloses a drain guard device (10; figures 1-4), comprising: a ring member (12) having an outer circumference (16) and an inner circumference (18); a groove (A; annotated figure 2) radially extending entirely along the inner circumference between an upper side (22) of the ring member and an opposing lower side (20, as shown), wherein the groove is dimensioned to removably receive a strainer (14), the strainer adapted to capture particulates from passing therethrough (membrane 14 catches debris X; paragraph [0022]); wherein the ring member is flexible (base 12 may be made of polyethylene, which is known to be flexible; paragraph [0024]); wherein the drain guard is adapted to sit over an open inlet of a drain (strainer 10 covers a drain D; figures 1-2; paragraph [0013]) and the lower side of the ring member is configured to frictionally engage an upper side of a surrounding drain surface or the lower side of the ring member is configured to form a suction seal with the upper side of the surrounding drain surface (lower side 20 of base 12 is capable of frictionally engaging an upper side surrounding drain D and inherently providing some frictional engagement; figures 1-2; paragraph [0013]); wherein the strainer is configured to be selectively removable from the ring member (membrane 14 is 
Re. claim 2, Carpenter-Crawford further discloses a drain guard wherein the ring member (12; figures 1-4) is annular having a uniform width between the outer circumference and the inner circumference (as shown).
Re. claim 12, Carpenter-Crawford further discloses a drain guard further comprising a press-fit locking mechanism (membrane coupling portion 25 forms an enlarged bead to fit in pocket 23, i.e., a press-fit locking mechanism; figure 2; paragraph [0018]) having a male-female connector that semi-permanently couples together when pressed (membrane coupling portion 25 forms an enlarged bead (male connector) to securely fit (semi-permanently couples) in pocket 23 (female connector); figure 2; paragraph [0018]), wherein the male connector extends from a perimeter of the strainer (membrane coupling portion 25 forms an enlarged bead extending from the outer edge of membrane 14; figure 2; paragraph [0018]) and the female connector is disposed within the groove (pocket 23 disposed in the groove A, as shown; annotated figure 2) such that the strainer is adapted to secure to the ring via the press-fit locking mechanism (membrane 14 includes the membrane coupling portion 25 which forms an enlarged bead to fit in pocket 23 of base 12, i.e., a press-fit locking mechanism; figure 2; paragraph [0018]).
Re. claim 17, Carpenter-Crawford further discloses a drain guard wherein the groove comprises an open upper end and forms a shoulder configured to receive the strainer thereon (upper end of groove A is open and forms a shoulder B to receive the membrane 14 as shown; annotated figure 2).

Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosaka (JPH 08-299711 – applicant provided).
Re. claim 1, Kosaka discloses a drain guard device (1; figures 1-2, 5), comprising: a ring member (20) having an outer circumference and an inner circumference (outer and inner circumferences as shown); a groove (groove receiving the flange 12 of strainer body 10 as shown; figure 5) radially extending entirely along the inner circumference between an upper side of the ring member and an opposing lower side (as shown in order to receive the circumferential flange 12 of the strainer body 10; figure 5), wherein the groove is dimensioned to removably receive a strainer (flange 12 of strainer 10 received in the groove of flange 20, and since they are separate components they are capable of being removed from each other; figure 2; page 3, paragraph 4), the strainer adapted to capture particulates from passing therethrough (strainer body 10 has water filtration holes 13, and so it is capable of capturing particulates from passing; page 4, paragraph 1); wherein the ring member is flexible (flange 20 is made of rubber; page 4, paragraph 2); wherein the drain guard is adapted to sit over an open inlet of a drain (strainer 1 is shown to sit over port 3 of drain hole 2; figure 5; page 6, paragraph 2) and the lower side of the ring member is configured to frictionally engage an upper side of a surrounding drain surface or the lower side of the ring member is configured to form a suction seal with the upper side of the surrounding drain surface (the lower side of flange 20 is capable of frictionally engaging an upper side over the port 3 and inherently provides some frictional engagement; figure 5; page 6, paragraph 2); wherein the strainer is configured to be 
Re. claim 2, Kosaka further discloses a drain guard wherein the ring member (20; figures 1-2) is annular having a uniform width between the outer circumference and the inner circumference (as shown).
Re. claim 11, Kosaka further discloses a drain guard wherein the drain guard device (1; figures 1-2) is symmetrical about a vertical plane (symmetrical about a vertical plane passing through a center of the strainer 1; annotated figure 2) and a horizontal plane (symmetrical about a horizontal plane passing through a center of flange 12; annotated figure 2), wherein the vertical plane and the horizontal plane each extend through a center point (as shown, where the vertical plane and horizontal plane intersect at a center point; annotated figure 2).

Claim(s) 1-2 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US 2010/0059988).
Re. claim 1, Matsumoto discloses a drain guard device (device shown in figure 3, capable of being used to mount a strainer or filter over an appropriately sized drain hole), comprising: a ring member (8, 10, collectively) having an outer circumference (outer circumferential face; figures 3-5; paragraph [0027]) and an inner circumference (outer circumferential face; figures 3-5; paragraph [0027]); a groove (18) radially extending entirely along the inner circumference between an upper side of the ring member and an opposing lower side (as shown; figures 3-5; paragraph [0027]), wherein 
Re. claim 2, Matsumoto further discloses a drain guard wherein the ring member is annular having a uniform width between the outer circumference and the inner circumference (the device shown in figure 3 is shown to have a annularly uniform with a width between outer and inner circumferential faces being constant about the central axis, with the exception of extensions 24; figures 3-5).
Re. claim 13, Matsumoto further discloses a drain guard comprising a tab (24; figure 3) extending from the outer circumference of the ring member (as shown) and configured to lay flush against the surrounding drain surface (extensions 24 are capable of laying flush against a surface surrounding a drain; figures 3-5).
Re. claim 14, Matsumoto further discloses a drain guard wherein the tab comprises a pair of tabs (24; figure 3) extending outward from opposing sides of the outer circumference of the ring member (as shown), such that the drain guard device is symmetrical about a vertical plane (symmetric about a vertical plane intersecting the device in figure 3 through the center of extensions 24) and a horizontal plane (symmetric about a horizontal plane intersecting the device in figures 4-5 through the center of groove 18), wherein the vertical plane and the horizontal plane each extend through a center point (as shown; figures 3-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter-Crawford (US Patent Publication No. 2016/0040410).
Re. claim 5, Carpenter-Crawford further discloses a drain guard device comprising an intermediary member (117; figure 7) having a ring (retainer 117 is ring shaped as shown; figures 5-7) disposed around a perimeter of the strainer (114, as shown) and adapted to fit within the groove (123, as shown). Carpenter-Crawford, however, does not explicitly recite that the ring is flexible. However, Carpenter-Crawford discloses that the drain guard device is flexible (any suitable materials can be used in 
Re. claim 8, Carpenter-Crawford further discloses a drain guard device comprising a ring member which is flat (see at least Figure 7), however, does not explicitly recite the ring member having a thickness as defined between the upper side and the opposing lower side measures no more than 3 millimeters.
Nevertheless, it would have been an obvious matter of design choice to choose a ring thickness of less than 3 millimeters to minimize the drain guards presence and since applicant has not disclosed that a thicker ringer member would perform differently than one less than 3 millimeters of thickness and where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentable distinct from the prior art device.  see MPEP 2144.04 (IV).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter-Crawford (US Patent Publication No. 2016/0040410) as applied to claim 2 and further in view of Dees (US Patent Publication No. 2010/0011494).
Re. claim 8, should Carpenter-Crawford be found not to provide a ring member being flat, Dees teaches that it is old and well known in the art of drain guards to provide a ring member (shown generally as 16) that is flat (see Figure 5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the ring member flat as taught by Dees to make manufacturing easier thought a simpler design and since it has been held that absent persuasive evidence that the particular configuration of the claimed container is significant, the configuration of a claimed invention is a matter of choice which a person of ordinary skill in the art would have found obvious.  (see MPEP 2144.04(IV)) 
Further, it would have been an obvious matter of design choice to choose a ring thickness of less than 3 millimeters to minimize the drain guards presence and since applicant has not disclosed that a thicker ringer member would perform differently than one less than 3 millimeters of thickness and where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentable distinct from the prior art device.  see MPEP 2144.04 (IV).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bruning (US Patent No. 3,788,485), is analogous because it discloses a drain guard device including a ring member wherein the lower side of the ring member is configured to form a suction seal with the upper side of the surrounding drain surface.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754